Title: To Thomas Jefferson from Thomas Pinckney, 17 April 1796
From: Pinckney, Thomas
To: Jefferson, Thomas


                    
                        My dear Sir
                        London 17th April 1796
                    
                    The Chevalier de Irujo Minister Plenipotentiary from his Catholic Majesty to the United States purposing to embark for Norfolk I avail myself of the opportunity of inclosing to you a duplicate of my letter of  the 16th. of the last Month, the original having been sent by a more circuitous route. Nothing new has occurred here since that date except the certainty of the war being to be continued between this Country and France.
                    Mr. and Mrs. Church whom I lately saw hearing that I was about to write to you requested to be recalled to your friendly recollection and with the intreaty that I may be continued therein I remain My dear Sir Your friend & Servant
                    
                        Thomas Pinckney
                    
                